Title: From George Washington to Benedict Arnold, 7 September 1780
From: Washington, George
To: Arnold, Benedict


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 7th Septr 1780
                        
                        I have recd your favor of the 5th inclosing your instructions to Colo. Livingston, which perfectly comprehend
                            my Ideas of the rule of conduct which is to be observed should the enemy come up the River in force.
                        I hear nothing further of any extraordinary preparations, but our precautions should be continued, because if
                            they do operate against you, it will be rapidly.
                        I have no objection to the appointment of Capt. Lieut. Hubbell to do the duty of Deputy Adjt Genl and sub.
                            Inspector.
                        We have very disagreeable accounts from the southward—General Gates’s letter does not go into particulars,
                            but only mentions that the Army under his command had been totally defeated on the 16th Augt about eight Miles from
                            Camden. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. There are eight Men of Colo. Putnams Regt who were employed as Bargemen by Genl Howe and left at
                                West point. You will be pleased to send them down to join their Regt an officer goes up to take charge of them.
                        

                    